Exhibit 10(xii)
January 9, 2009
Donald McIlnay
     Re: Agreement and General Release
Dear Don:
     The Stanley Works and its subsidiaries and their respective employees,
officers, directors and agents (collectively, “Stanley”) and you agree that:

1.   Your last day of employment with Stanley was December 31, 2008 (“last day
worked”).   2.   Provided (i) Stanley receives this Agreement and General
Release (this “Agreement”) executed by you no later than 21 days after your last
day worked, (ii) Stanley receives the letter from you in the form attached
hereto as Exhibit A after the Revocation Period (as hereinafter defined) has
expired, and (iii) Stanley receives back from you any of Stanley’s property you
may have in your possession or control, then, in consideration of your execution
of the Agreement, Stanley agrees to pay and/or provide you with the following:

  (a)   Stanley will pay you at the monthly rate of $35,833.33, less lawful
deductions, paid from January 1, 2009, through December 31, 2009, on the regular
payday applicable to salaried employees beginning on the first payroll period
after the end of the Revocation Period but in no event earlier than January 15,
2009, and ending in December 2009. These payments include all entitlements you
may have under any Stanley policy, including those covering vacation and or
severance pay.     (b)   You will continue to participate in the Stanley Account
Value Plan through your last day worked, in accordance with the terms of the
plans, subject to any amendments that are made to the plans including
termination of the plans, or replacement of the plans with another plan.     (c)
  You will continue to participate in Stanley’s Accidental Death and
Dismemberment Plan at your current level of basic coverage through the end of
the month in which the payments outlined in section 2(a) are made, provided you
continue to make the required contributions.     (d)   You will remain a
participant in the Executive Life Insurance Plan through March 31, 2009, and
will then have the same rights under such plan commonly provided retiring
employees. Stanley will make a final funding payment in April 2009 to fund your
retiree life insurance benefit as per the policy provisions.

 



--------------------------------------------------------------------------------



 



  (e)   You will continue to receive medical and dental coverage through the end
of the month in which the payments outlined in section 2(a) are made, provided
you continue to make the required contributions. At that time you will be
eligible for retiree coverage, or you may exercise your COBRA rights. Regardless
of which option you choose, you will pay 100% of the cost of any selected
coverage.     (f)   Your group short and long term disability coverage will
cease on your last day worked. There are no conversion privileges for either of
these plans. You may, however, choose to continue the individual component of
your Supplemental Individual Executive LTD policy, under the terms of the
policy. A representative from Wealth Management will contact you directly to
discuss your payment options.     (g)   You will be eligible for a full payment,
if any such payment is due to you under the 2008 Management Incentive
Compensation Plan, payable in 2009. Such payment, if any, shall be made in
accordance with the terms of the 2008 Management Incentive Compensation Plan.
You shall not be a participant in such plan beyond your last day worked.     (h)
  You will be a participant in the Restricted Share Unit Plan (“RSU”), Stock
Option Plan (“SOP”), and LTIP Plan (“LTIP”) through your last day worked, and
Stanley will grant you additional service credit so you will be considered a
retiree for purposes of the SOP, RSU, and LTIP plans on your last day worked for
all options or RSU’s, including LTIP awards, granted to you. As a retiree, as
provided in the grant documents, your LTIP awards will be pro-rated based on the
number of days in the measurement period that you were employed by Stanley for
each of the 2006-2008, 2007-2009 and 2008-2010 performance award periods. In
each case, your award will be settled, in the form of unrestricted shares of
Stanley stock, when awards for active participants under each LTIP are settled.
As a retiree under the SOP, you shall have until ten years after the grant of
any stock options to exercise such options, under the terms of the plan.     (i)
  You will remain eligible to participate in the Stanley Employee Stock Purchase
Plan through your last day worked. You may continue to sell any stock in your
employee account through the transfer agent, even after your last day worked.  
  (j)   You may continue to use your Stanley-provided automobile through
July 31, 2009. At that point, you may either purchase the vehicle for $21,785
plus tax, registration and a $175.00 processing fee or you may instead return it
to Stanley by the close of business on July 31, 2009.     (k)   You will
continue to participate in the existing Executive Financial Planning program up
through and including the 2009 income tax year. You must make any requests for
reimbursement under this plan must on or before May 6,

2



--------------------------------------------------------------------------------



 



    2010. All reimbursements shall be made in accordance with the Reimbursement
Rules (as hereinafter defined).     (l)   Stanley will not contest your receipt
of unemployment compensation benefits.

3.   You understand and agree that you would not receive any of the payments and
benefits specified in sections 2(a) through (l) above except for your execution
of this Agreement and your fulfillment of the promises contained herein.   4.  
You understand that you may revoke this Agreement for a period of seven business
days following the day you execute it (the “Revocation Period”) and that this
Agreement will not become effective or enforceable until such Revocation Period
has expired. Any revocation within this period must be submitted, in writing, to
the Corporate Director, Employee Relations, The Stanley Works, 1000 Stanley
Drive, New Britain, CT 06053, and state, “I hereby revoke my acceptance of the
Agreement and General Release.” Such revocation must be personally delivered, or
mailed by certified mail, within seven business days of execution of this
Agreement to the Corporate Director, Employee Relations.   5.   You hereby
release and discharge Stanley of and from any and all debts, obligations,
claims, demands, judgments or causes of action of any kind whatsoever, known or
unknown, in tort, contract, by statute or on any other basis, for equitable
relief, compensatory, punitive or other damages, expenses (including attorneys’
fees), reimbursements of costs of any kind, including but not limited to, any
and all claims, demands, rights and/or causes of action, including those which
might arise out of allegations relating to a claimed breach of an alleged oral
or written employment contract, or relating to purported employment
discrimination or civil rights violations, such as, but not limited to, those
arising under Title VII of the Civil Rights Act of 1964 (42 U.S.C. §§2000e et
seq.), the Civil Rights Acts of 1866 and 1871 (42 U.S.C. §§1981 and 1983),
Executive Order 11246, as amended, the Age Discrimination in Employment Act (29
U.S.C. §621 et seq.), the Employee Retirement Income Security Act of 1974, the
Equal Pay Act of 1963 (29 U.S.C. §206(d)(1)), the Civil Rights Act of 1991, the
Americans with Disabilities Act, all statutory provisions of the Connecticut
General Statutes over which the Connecticut Commission on Human Rights and
Opportunities is authorized to exercise jurisdiction, or any other applicable
federal, state, or local employment discrimination statute or ordinance, which
you, your executors, administrators, successors, and assigns might have or
assert against Stanley (a) by reason of any event which occurred on or before
the time of execution of this Agreement, in connection your employment by
Stanley, or the termination of such employment, and all circumstances related
thereto, or (b) by reason of any matter, cause or thing whatsoever which may
have occurred on or before the to the time of execution of this Agreement.
However, it is expressly agreed and understood by the parties that this
Agreement does not release any ERISA or pension benefits, which are governed by
the plan documents and applicable law, or those benefits and privileges set out
in paragraphs 2(a) through 2(k) of this Agreement, and that you do not waive or
release any right to pension benefits or other benefits governed by ERISA or to
those benefits and privileges set out in paragraphs 2(a) through 2(k) of

3



--------------------------------------------------------------------------------



 



    this Agreement. Nothing in this Agreement prevents you from enforcing the
terms and conditions of this Agreement.   6.   You waive your right to file any
charge or complaint, except as such waiver is prohibited by law, and agree that
you will not accept any relief or recovery from any charge or complaint against
Stanley before any federal, state, or local administrative agency. You further
waive all rights to file any action before any federal, state, or local court
against Stanley. You confirm that no charge, complaint, or action exists in any
forum or form. Except as prohibited by law, in the event that any such claim is
filed, it shall be dismissed with prejudice upon presentation hereof and you
shall reimburse Stanley for the costs, including attorney’s fees, of defending
any such action.   7.   You agree not only to release Stanley from any and all
claims as stated above which you could make on your own behalf, but also those
which may be made by any other person or organization on your behalf. You
specifically waive any right to become, and promise not to become, a member of
any class in a case in which a claim against Stanley is made involving any
events up to and including the date of this Agreement, except where such waiver
is prohibited by law. You further agree not to in any way voluntarily assist or
cooperate with any individual or entity in commencing or prosecuting any action
or proceeding against Stanley including, but not limited to, any charges,
complaints, or administrative agency claims, except as prohibited by law.   8.  
You further agree to the following confidentiality and non-disclosure
provisions:

  (a)   With respect to any secret or confidential information obtained by you
during your employment at Stanley, you will not disclose or use for any purpose
any such secret or confidential information. For purposes hereof, secret or
confidential information includes any process, technique, formula, recipe,
drawing, apparatus, method for or result of cost calculation, result of any
investigation or experiment made by or on behalf of Stanley, and any sales,
production or other competitive information, acquired by you during the course
of your employment by Stanley and all other information that Stanley itself does
not disclose to the public.     (b)   You further agree that any work, design,
discovery, invention or improvement conceived, made, developed or received by
you during the period of your employment with Stanley, which relates to the
actual or anticipated (as of the date hereof) business, operations or research
of Stanley, including but not limited to any process, art, machine, manufacture,
materials or composition of matter, which could be manufactured or used by
Stanley, whether patentable or not, is the sole property of Stanley. The terms
invention and improvement as used herein, in addition to their customary
meaning, shall mean creative concepts and ideas relating to advertising,
marketing, promotional and sales activities.

4



--------------------------------------------------------------------------------



 



  (c)   You further agree that you have assigned or hereby do assign to Stanley
or its designee all right, title and interest in any or to any idea, work,
design, discovery, invention or improvement made or created during your
employment at Stanley and to any application for letters patent or for trademark
registration made thereon, and to any common law or statutory copyright therein,
and that you will cooperate with Stanley in order to enable it to secure any
patent, trademark, copyright, or other property right therefor in the United
States or any foreign country, and any division, renewal, continuation or
continuation-in-part thereof, or for any reissue of any patent issued thereon.  
  (d)   You also agree that Stanley has all rights to, possession of, and all
title in and to, all electronic files, papers, documents and drawings, including
copies thereof, which you may have originated or which came into your possession
during your employment with Stanley and which related to the business of
Stanley, regardless of whether such electronic files, papers, documents and
drawings are kept at your office, at your home or somewhere else, without
retaining any copies thereof, except for any personnel, benefit or compensation
information of a personal nature and any general business reference materials or
documents which do not contain any confidential or proprietary information.    
(e)   You also agree that, unless Stanley otherwise consents in writing, during
the period you receive any payment outlined in section 2(a) above you will not
work in any capacity for any company, or as a consultant or independent
contractor for any company, engaged in the sale or manufacture of consumer or
industrial hand tools that compete with consumer or industrial hand tools being
offered by Stanley as of December 31, 2008. Further, you agree that, unless
Stanley otherwise consents in writing, you will not directly engage in the sale
or manufacture of consumer or industrial hand tools that compete with consumer
or industrial hand tools being offered by Stanley as of December 31, 2008 during
such period.     (f)   In addition, you agree that you will not solicit any
Stanley employees for any employment purpose for a period of two years following
your execution of this Agreement.

9.   You agree that you will not make any disparaging remarks or demeaning
comment, of any kind or nature, regarding Stanley or any of its officers,
directors, agents or employees.   10.   You understand and agree that Stanley’s
policies and Business Conduct Guidelines prohibit disclosing, even casually,
confidential information and also prohibit defaming directors, officers and
employees of Stanley. You represent and warrant that, except for copies of
postings attached hereto, if any, you have not posted any message on an internet
message board or chat room that refers to Stanley or that reveals any Stanley
confidence or defames or disparages Stanley or any of its officers,

5



--------------------------------------------------------------------------------



 



    directors, agents or employees. You agree that if the foregoing
representation is not true in every respect or if you subsequently make any such
posting, this Agreement will have been materially breached by you and Stanley
will have no further obligation to provide any of the payments or benefits
referred to in paragraph 2 and you will be liable for damages (both compensatory
and punitive) as a result of the injury incurred by Stanley as a result any such
posting.   11.   All disputes and controversies of every kind and nature between
the parties to this Agreement arising out of or in connection with this
Agreement as to the existence, construction, validity, interpretation or
meaning, performance, non-performance, enforcement, operation, breach,
continuance, or termination of this Agreement shall be submitted to and
determined by arbitration pursuant to the procedure set forth in this Agreement.
      Either party may demand such arbitration by notice (“notice procedure”: if
to Stanley, sent to the attention of the Corporate Director, Employee Relations,
by fax (860-827-3532) and confirmed by UPS overnight express or a comparable
service sent to Corporate Director, Employee Relations, 1000 Stanley Drive, New
Britain, CT 06053; and if to you, sent to you at your address set forth at the
beginning of this Agreement by UPS overnight express or a comparable service) in
writing sent within 90 days after the time the demanding party becomes aware, or
should have become aware, that a controversy exists. Within 30 days after such
demand has been sent, the demanding party will request in writing (with a copy
to the other party sent in accordance with the “notice procedure”) the
Arbitration Committee of the American Arbitration Association to name an
arbitrator to hear the dispute in the New Britain, CT area.       An award
rendered by the arbitrator appointed under this section shall be final and
binding on all parties to the proceeding, and judgment on such award may be
entered by either party in the highest court, state or federal, having
jurisdiction. Nothing contained in this Agreement shall be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.       The
arbitration costs and expenses (including legal fees) of each party will be
borne by the losing party.   12.   You will not apply in the future for any
employment with Stanley.   13.   This Agreement is made in the State of
Connecticut and shall be interpreted under the laws of such State. If any
portion of this Agreement is declared illegal or unenforceable and cannot be
modified to be enforceable, including the general release language, such portion
shall immediately become void, leaving the remainder of this Agreement in full
force and effect. However, if in any proceeding it is asserted by you or anyone
else on your behalf and with your approval that any portion of the general
release language of paragraphs 5, 6, or 7 is unenforceable and any portion of

6



--------------------------------------------------------------------------------



 



    such language is, in fact, ruled to be unenforceable in such proceeding for
any reason, you will return the consideration paid hereunder to Stanley.   14.  
You agree that neither this Agreement nor the furnishing of the consideration
for this Agreement will be deemed or construed at anytime for any purpose as an
admission by Stanley of any liability or unlawful conduct of any kind.   15.  
This Agreement may not be modified, altered or changed except by you and Stanley
in a writing that specifically references this Agreement. This Agreement sets
forth the entire agreement between you and Stanley, and fully supersedes any
prior agreements or understandings between us.   16.   Notwithstanding any
provisions of this Agreement to the contrary, if you are a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code (“the Code”)
and determined pursuant to procedures adopted by Stanley) at the time of your
separation from service and if any portion of the payments or benefits to be
received by you upon separation from service would be considered deferred
compensation under Section 409A of the Code, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following your separation from service (the “Delayed Payments”) and benefits
that would otherwise be provided pursuant to this Agreement (the “Delayed
Benefits”) during the six-month period immediately following your separation
from service (such period, the “Delay Period”) shall instead be paid or made
available on the earlier of (i) the first business day of the seventh month
following the date of your separation from service or (ii) your death (the
applicable date, the “Permissible Payment Date”).       With respect to any
amount of expenses eligible for reimbursement under this Agreement, including
the preceding paragraph, such expenses shall be reimbursed by Stanley within
thirty (30) calendar days following the date on which Stanley receives the
applicable invoice from you but in no event later than December 31 of the year
following the year in which you incur the related expenses (the “Reimbursement
Rules”); provided, however, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date. In no event shall the reimbursements or in-kind benefits to be
provided by Stanley in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor shall your right
to reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.       To the extent applicable, it is intended that this
Agreement and any payments made and benefits provided hereunder comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to you. This Agreement and any
payments and benefits granted hereunder shall be administered in a manner
consistent with this intent. Any reference in this Agreement to Section 409A of
the Code will also include any regulations or any other

7



--------------------------------------------------------------------------------



 



    formal guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.       You shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on you or for your account in connection with this Agreement
and any payments or benefits provided hereunder (including any taxes and
penalties under Section 409A of the Code), and neither Stanley nor any of its
affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.       Each payment under this Plan
shall be considered a “separate payment” and not of a series of payments for
purposes of Section 409A of the Code.

8



--------------------------------------------------------------------------------



 



     THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL
RELEASE AND ARE MUTUALLY DESIROUS OF ENTERING TO THIS AGREEMENT AND GENERAL
RELEASE. THE TERMS OF THIS AGREEMENT AND GENERAL RELEASE ARE THE PRODUCT OF
MUTUAL NEGOTIATION AND COMPROMISE BETWEEN STANLEY AND YOU; YOU UNDERSTAND THAT
THIS AGREEMENT AND GENERAL RELEASE SETTLES, BARS, AND WAIVES ANY AND ALL CLAIMS
THAT YOU HAVE OR COULD POSSIBLY HAVE AGAINST STANLEY, OTHER THAN THOSE
SPECIFICALLY RESERVED IN PARAGRAPH 5 OF THIS AGREEMENT. YOU HAVE BEEN AFFORDED
AT LEAST 21 DAYS TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND HAVE BEEN
ADVISED TO CONSULT WITH AN ATTORNEY. HAVING SUBSEQUENTLY ELECTED TO EXECUTE THIS
AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO
RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN PARAGRAPHS 2(a) THROUGH 2(l)
ABOVE, YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
YOU HAVE OR MIGHT HAVE AGAINST STANLEY, OTHER THAN THOSE SPECIFICALLY RESERVED
IN PARAGRAPH 5 OF THIS AGREEMENT.
     You and Stanley now voluntarily and knowingly execute this Agreement.

                        Donald McIlnay           

Signed and sworn before me this ____ day of ________, 2009.
 
(Notary Public/Commissioner of the Superior Court)

            THE STANLEY WORKS:
      By:           Mark Mathieu        Vice President, Human Resources   

9



--------------------------------------------------------------------------------



 



         

Signed and sworn before me this _______ day of ___________, 2009.
 
(Notary Public/Commissioner of the Superior Court)

10



--------------------------------------------------------------------------------



 



EXHIBIT A

           
 
Date

Mona Zdun
The Stanley Works
1000 Stanley Drive
New Britain, CT 06053
RE: Agreement and General Release
Dear Mona:
     On _______________ 2009, I executed an Agreement and General Release (the
“Agreement”) between The Stanley Works and me. Stanley advised me, in writing,
to consult with an attorney of my choosing prior to executing the Release.
     More than 7 days have elapsed since I executed the Agreement. I have never
revoked my acceptance or execution of the Agreement and hereby reaffirm my
acceptance of the Agreement. Therefore, in accordance with the terms of the
Agreement, I hereby request payment or provision, as applicable, of the benefits
described in paragraphs 2(a) through 2(l) of the Agreement.
Very truly yours,
Donald McIlnay

11



--------------------------------------------------------------------------------



 



EXHIBIT B

           
 
Date

Mark Mathieu
Vice President, Human Resources
The Stanley Works
1000 Stanley Drive
New Britain. CT 06053
RE: Resignation
Dear Mark:
     I hereby confirm that I resigned my office of President Tools & Emerging
Markets, effective December 31, 2008.
     Further, effective December 31, 2008, I resigned all offices and
directorships that I hold with The Stanley Works, and any and all of its
subsidiaries and divisions.
Very truly yours,
Donald McIlnay

12